DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image data generation section and a determination section in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites a “determination section” configured to determine whether or not to clean the work area based on a histogram. This could be mental steps. The courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer (MPEP 2106.04(a)(2) section Ill).

The limitation of “a determination section configured to determine whether or not to clean the work area based on a histogram”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic language of a determination section. That is, other than reciting “a determination section” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “determination section” language, determine” in the context of this claim encompasses the user mentally determining if the work area needs to be cleaned.

This judicial exception is not integrated into a particular practical application. In particular, the limitations are not actively claiming actions performed. For example, there is no part which of actually performs cleaning of the work area. Accordingly, it does not appear the abstract idea(s) have been integrated into a particular practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim includes the imaging device; which is well understood, routine and conventional in machine tool field. Claim 1 is therefore not patent eligible.

Claim 5 recites the device of claim 1 which includes a “determination section” configured to determine whether or not to clean the work area based on a histogram. This could be mental steps. The courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer (MPEP 2106.04(a)(2) section Ill).

The limitation of “a determination section configured to determine whether or not to clean the work area based on a histogram”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic language of a determination section. That is, other than reciting “a determination section” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “determination section” language, determine” in the context of this claim encompasses the user mentally determining if the work area needs to be cleaned.

This judicial exception is not integrated into a particular practical application because once the determination is made, the cleaning nozzle applies the determinations by being configured to clean the work area, which amounts to “applying” the abstract idea generally without integrating it into a particular practical application. The courts have identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, see MPEP 2106.04 (d) I. Cleaning the work area based on the determination is equivalent to merely applying the “judicial exception” and therefore does not integrate the judicial exception into a particular practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim includes the imaging device; which is well understood, routine and conventional in machine tool field. Claim 1 is therefore not patent eligible.

Claim 6 recites “determining” whether or not to clean the work area based on a histogram. This could be mental steps. The courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer (MPEP 2106.04(a)(2) section Ill).

The limitation of “determining whether or not to clean the work area based on a histogram indicating a relationship between the brightness and the number of the pixels of the third image data”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind and in the context of this claim encompasses the user mentally determining if the work area needs to be cleaned.

This judicial exception is not integrated into a particular practical application. In particular, the limitations do not perform actions based in the determination step. For example, there is no step of actually cleaning the work area. Accordingly, it does not appear the abstract idea(s) have been integrated into a particular practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim includes the imaging step and generating data step; which are well understood, routine and conventional in machine tool field. Claim 1 is therefore not patent eligible.

The remaining claims are rejected as being dependent on a claim which is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda US 2017/0144262 (US’262) in view of Crona US 2015/0009296 (US’296).

Regarding claim 1, US’262 teaches a machine tool that includes a movable nozzle for cleaning the inside of a machine (para. 2). US’262 further teaches In the machine tool 1, in addition to the above-described structure, a detection device 14 such as a camera for detecting the state of each position inside the cover 8 is installed (para. 28) (an imaging device). A machine tool 1 includes a table 5 movably installed with a saddle 6 and a spindle 4 attached to a spindle head 3 supported by a column 2, and the table 5 and the spindle 4 are installed on a bed 7. This table 5 is movably installed on the saddle 5, and a workpiece as a machining target is fixed to the table 5. A tool for machining the workpiece can be attached to the spindle 4. In the machine tool 1, adjustment (change) of the discharge direction of each of the movable nozzles 12, liquid supply from the tank 13, a detection operation performed by the detection device 14, and other operations are controlled by a controller 20. This controller 20 includes, in addition to a functional means used for the general control of machining, a detection control unit 21, a pre-machining storage unit 22 (image first image data of the work area before the machine tool machines a workpiece in the work area), a post-machining storage unit 23 (image second image data of the work area after the machine tool machines the workpiece in the work area), a chip state determination unit 24, a discharge direction calculation unit 25, a movable nozzle control unit 26, and a tank control unit 2 (para. 26-29). A template image that indicates the brightness and the color gamut of the inside of the cover 8 is stored in advance, and the template image is compared with data indicating the shape of the inside of the cover 8 during machining or after completion of machining to find a part where the brightness difference is equal to or higher than a preset threshold. The part thus found may be determined as a part that requires washing (third image data including pixels, each of which has brightness corresponding to a degree of change between brightness of a pixel of the first image data and brightness of a pixel of the second image data which corresponds to the pixel of the first image data) (para. 46), The chip state determination unit 24 (determination section) compares data indicating the shape of the inside of the cover 8 before machining starts, which has been stored in the pre-machining storage unit 22, with data indicating the shape of the inside of the cover 8 after machining is completed (after chips are generated), which has been stored in the post-machining storage unit 23, to determine a shape which has increased by an amount exceeding a predetermined shape error, as adhesion or accumulation of chips. When such adhesion or accumulation of chips have been determined, the chip state determination unit 24 calculates the position, the range, and the thickness of the adhesion or accumulation of chips in the inside of the cover 8 and records a result of the calculation in a memory (not illustrated) (para. 33) (a determination section configured to determine whether or not to clean the work area based on a relationship between the brightness and the number of the pixels of the third image data). Therefore, US’262 teaches a device configured to determine whether or not it is necessary to clean a work area of a machine tool, the device comprising: an imaging device configured to image first image data of the work area before the machine tool machines a workpiece in the work area, and to image second image data of the work area after the machine tool machines the workpiece in the work area; an image data generation section configured to generate third image data including pixels, each of which has brightness corresponding to a degree of change between brightness of a pixel of the first image data and brightness of a pixel of the second image data which corresponds to the pixel of the first image data; and a determination section configured to determine whether or not to clean the work area based on a relationship between the brightness and the number of the pixels of the third image data.

US’262 does not teach a histogram indicating the relationship.

US296 teaches a method for identifying contamination upon a lens of a stereoscopic camera (abstract). US’296 further teaches an electronic control unit 130 controls the stereoscopic camera 100 and is provided with image processing means enabling it to analyse the captured images. The differences between first images 210 (in FIG. 2a described below) from the first camera and second images 220 (in FIG. 2b described below) from the second camera 120 can be used to calculate distances. However, distance measurements are very vulnerable to contamination upon the camera lenses 115. A difference between the images 210, 220 caused by dirt may either be misinterpreted as a distance, or a distance may be overlooked or incorrectly measured due to the presence of contamination on the lenses 115. In order to avoid such problems, the present application discloses a method for automatically identifying contamination upon a lens 115 as well as compensating for the contamination such that distances calculated from the first and second images 210, 220 still are reliable even when a lens 115 is contaminated (para. 48). The histogram 320 being squeezed and the distinctive peak being displaced towards lower brightness values are typical features of an obstructed evaluation area emanating from a contaminated lens portion. However, in exceptional circumstances, i.e. for specific types of contaminations in combination with certain light conditions, the distinctive peak and hence the normal value nc may instead be displaced towards higher brightness values due to distortion. But the span between the minimum and maximum values Bmin2, Bmax2 is always shorter for a contaminated evaluation area compared to a corresponding clean evaluation area. If there is a deviation between the historical image data for two corresponding evaluation areas, i.e. one in the first image and the other in the second image, it can be concluded that a lens of the stereoscopic camera is contaminated. In order to determine if the contamination is on the lens 115a of the first camera 110 or on the lens 115b of the second camera 120, the span of brightness values are compared. The evaluation area with the shortest span between its minimum brightness value and its maximum brightness value is contaminated (para. 50-52). The advantage of the described method is that contamination upon a lens of a stereoscopic camera automatically can be identified by the stereoscopic system itself. The advantage is accomplished through the use of the above described historical image data, which allows that only obstructions that have stayed upon or close to the lens are identified as lens contamination while temporary obstructions are ignored (para. 15).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US’262 to include a histogram indicating the relationship because US’296 teaches that using a histogram to determine when cleaning should be performed can automatically identify contamination while temporary obstructions are ignored and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Regarding claim 2, the modified device of US’262 teaches the device to determine whether or not it is necessary to clean a work area of claim 1. US’296 further teaches the histogram 320 being squeezed and the distinctive peak being displaced towards lower brightness values are typical features of an obstructed evaluation area emanating from a contaminated lens portion. However, in exceptional circumstances, i.e. for specific types of contaminations in combination with certain light conditions, the distinctive peak and hence the normal value nc may instead be displaced towards higher brightness values due to distortion. But the span between the minimum and maximum values Bmin2, Bmax2 is always shorter for a contaminated evaluation area compared to a corresponding clean evaluation area. If there is a deviation between the historical image data for two corresponding evaluation areas, i.e. one in the first image and the other in the second image, it can be concluded that a lens of the stereoscopic camera is contaminated (para. 51). Therefore, the modified device of US’262 further teaches wherein the determination section determines that it is necessary to clean the work area, when a rate of the number of pixels having brightness being within a predetermined range with respect to a total number of pixels in the histogram is equal to or lower than a predetermined threshold value, or when a rate of the number of pixels having brightness being out of the predetermined range with respect to the total number of pixels in the histogram is equal to or larger than a predetermined threshold value.

Regarding claim 3, the modified device of US’262 teaches the device to determine whether or not it is necessary to clean a work area of claim 1. US’296 further teaches The chip state determination unit 24 compares data indicating the shape of the inside of the cover 8 before machining starts, which has been stored in the pre-machining storage unit 22, with data indicating the shape of the inside of the cover 8 after machining is completed (after chips are generated), which has been stored in the post-machining storage unit 23, to determine a shape which has increased by an amount exceeding a predetermined shape error, as adhesion or accumulation of chips. When such adhesion or accumulation of chips have been determined, the chip state determination unit 24 calculates the position, the range, and the thickness of the adhesion or accumulation of chips in the inside of the cover 8 and records a result of the calculation in a memory (para. 33). Therefore, each pixel of the third image is a comparison between the two pre and post images, which reads on wherein the image data generation section is configured to generate the third image data such that each pixel of the third image data has the brightness calculated based on a difference between the brightness of the pixel of the first image data and the brightness of the pixel of the second image data.

Regarding claim 4, the modified device of US’262 teaches the device to determine whether or not it is necessary to clean a work area of claim 1. US’296 further teaches the brightness values can be compensated for by the equations shown in para 54, which take a ratio of the brightness values to calculate the histogram (para. 31 and 52-56). Therefore, the modified device of US’262 further includes wherein the image data generation section is configured to generate the third image data such that each pixel of the third image data has the brightness calculated based on a ratio of the brightness of the pixel of the first image data and the brightness of the pixel of the second image data.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda US 2017/0144262 (US’262) in view of Crona US 2015/0009296 (US’296).

Regarding claim 5, US’262 teaches a machine tool that includes a movable nozzle for cleaning the inside of a machine (para. 2). US’262 further teaches In the machine tool 1, in addition to the above-described structure, a detection device 14 such as a camera for detecting the state of each position inside the cover 8 is installed (para. 28) (an imaging device). A machine tool 1 includes a table 5 movably installed with a saddle 6 and a spindle 4 attached to a spindle head 3 supported by a column 2, and the table 5 and the spindle 4 are installed on a bed 7. This table 5 is movably installed on the saddle 5, and a workpiece as a machining target is fixed to the table 5. A tool for machining the workpiece can be attached to the spindle 4. In the machine tool 1, adjustment (change) of the discharge direction of each of the movable nozzles 12, liquid supply from the tank 13, a detection operation performed by the detection device 14, and other operations are controlled by a controller 20. This controller 20 includes, in addition to a functional means used for the general control of machining, a detection control unit 21, a pre-machining storage unit 22 (image first image data of the work area before the machine tool machines a workpiece in the work area), a post-machining storage unit 23 (image second image data of the work area after the machine tool machines the workpiece in the work area), a chip state determination unit 24, a discharge direction calculation unit 25, a movable nozzle control unit 26, and a tank control unit 2 (para. 26-29). A template image that indicates the brightness and the color gamut of the inside of the cover 8 is stored in advance, and the template image is compared with data indicating the shape of the inside of the cover 8 during machining or after completion of machining to find a part where the brightness difference is equal to or higher than a preset threshold. The part thus found may be determined as a part that requires washing (third image data including pixels, each of which has brightness corresponding to a degree of change between brightness of a pixel of the first image data and brightness of a pixel of the second image data which corresponds to the pixel of the first image data) (para. 46), The chip state determination unit 24 (determination section) compares data indicating the shape of the inside of the cover 8 before machining starts, which has been stored in the pre-machining storage unit 22, with data indicating the shape of the inside of the cover 8 after machining is completed (after chips are generated), which has been stored in the post-machining storage unit 23, to determine a shape which has increased by an amount exceeding a predetermined shape error, as adhesion or accumulation of chips. When such adhesion or accumulation of chips have been determined, the chip state determination unit 24 calculates the position, the range, and the thickness of the adhesion or accumulation of chips in the inside of the cover 8 and records a result of the calculation in a memory (not illustrated) (para. 33) (a determination section configured to determine whether or not to clean the work area based on a relationship between the brightness and the number of the pixels of the third image data). US’262 further teaches the discharge direction calculation unit 25 selects at least one of the plurality of movable nozzles 12 (a cleaning nozzle) (a movable nozzle 12 corresponding to the position of adhesion or accumulation of chips that has been determined) based on the position of the adhesion or accumulation of chips which has been determined by the chip state determination unit 24, and calculates the discharge direction thereof so that the discharge direction of the selected movable nozzle 12 is in the direction which allows the adhered or accumulated chips to be washed out to the outside of the cover 8 with liquid discharged from the movable nozzle 12 (para. 34) (a cleaning nozzle configured to inject fluid to the work area so as to clean the work area when the determination section determines that it is necessary to clean the work area). Therefore, US’262 teaches a device configured to determine whether or not it is necessary to clean a work area of a machine tool, the device comprising: an imaging device configured to image first image data of the work area before the machine tool machines a workpiece in the work area, and to image second image data of the work area after the machine tool machines the workpiece in the work area; an image data generation section configured to generate third image data including pixels, each of which has brightness corresponding to a degree of change between brightness of a pixel of the first image data and brightness of a pixel of the second image data which corresponds to the pixel of the first image data; and a determination section configured to determine whether or not to clean the work area based on a relationship between the brightness and the number of the pixels of the third image data, a cleaning nozzle configured to inject fluid to the work area so as to clean the work area when the determination section determines that it is necessary to clean the work area.

US’262 does not teach a histogram indicating the relationship.

US296 teaches a method for identifying contamination upon a lens of a stereoscopic camera (abstract). US’296 further teaches an electronic control unit 130 controls the stereoscopic camera 100 and is provided with image processing means enabling it to analyse the captured images. The differences between first images 210 (in FIG. 2a described below) from the first camera and second images 220 (in FIG. 2b described below) from the second camera 120 can be used to calculate distances. However, distance measurements are very vulnerable to contamination upon the camera lenses 115. A difference between the images 210, 220 caused by dirt may either be misinterpreted as a distance, or a distance may be overlooked or incorrectly measured due to the presence of contamination on the lenses 115. In order to avoid such problems, the present application discloses a method for automatically identifying contamination upon a lens 115 as well as compensating for the contamination such that distances calculated from the first and second images 210, 220 still are reliable even when a lens 115 is contaminated (para. 48). The histogram 320 being squeezed and the distinctive peak being displaced towards lower brightness values are typical features of an obstructed evaluation area emanating from a contaminated lens portion. However, in exceptional circumstances, i.e. for specific types of contaminations in combination with certain light conditions, the distinctive peak and hence the normal value nc may instead be displaced towards higher brightness values due to distortion. But the span between the minimum and maximum values Bmin2, Bmax2 is always shorter for a contaminated evaluation area compared to a corresponding clean evaluation area. If there is a deviation between the historical image data for two corresponding evaluation areas, i.e. one in the first image and the other in the second image, it can be concluded that a lens of the stereoscopic camera is contaminated. In order to determine if the contamination is on the lens 115a of the first camera 110 or on the lens 115b of the second camera 120, the span of brightness values are compared. The evaluation area with the shortest span between its minimum brightness value and its maximum brightness value is contaminated (para. 50-52). The advantage of the described method is that contamination upon a lens of a stereoscopic camera automatically can be identified by the stereoscopic system itself. The advantage is accomplished through the use of the above described historical image data, which allows that only obstructions that have stayed upon or close to the lens are identified as lens contamination while temporary obstructions are ignored (para. 15).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US’262 to include a histogram indicating the relationship because US’296 teaches that using a histogram to determine when cleaning should be performed can automatically identify contamination while temporary obstructions are ignored and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda US 2017/0144262 (US’262) in view of Crona US 2015/0009296 (US’296).

Regarding claim 6, US’262 teaches a machine tool that includes a movable nozzle for cleaning the inside of a machine (para. 2). US’262 further teaches In the machine tool 1, in addition to the above-described structure, a detection device 14 such as a camera for detecting the state of each position inside the cover 8 is installed (para. 28) (an imaging device). A machine tool 1 includes a table 5 movably installed with a saddle 6 and a spindle 4 attached to a spindle head 3 supported by a column 2, and the table 5 and the spindle 4 are installed on a bed 7. This table 5 is movably installed on the saddle 5, and a workpiece as a machining target is fixed to the table 5. A tool for machining the workpiece can be attached to the spindle 4. In the machine tool 1, adjustment (change) of the discharge direction of each of the movable nozzles 12, liquid supply from the tank 13, a detection operation performed by the detection device 14, and other operations are controlled by a controller 20. This controller 20 includes, in addition to a functional means used for the general control of machining, a detection control unit 21, a pre-machining storage unit 22 (imaging first image data of the work area by an imaging device before the machine tool machines a workpiece in the work area), a post-machining storage unit 23 (imaging second image data of the work area by the imaging device after the machine tool machines the workpiece in the work area), a chip state determination unit 24, a discharge direction calculation unit 25, a movable nozzle control unit 26, and a tank control unit 2 (para. 26-29). A template image that indicates the brightness and the color gamut of the inside of the cover 8 is stored in advance, and the template image is compared with data indicating the shape of the inside of the cover 8 during machining or after completion of machining to find a part where the brightness difference is equal to or higher than a preset threshold. The part thus found may be determined as a part that requires washing (generating third image data including pixels, each of which has brightness corresponding to a degree of change between brightness of a pixel of the first image data and brightness of a pixel of the second image data which corresponds to the pixel of the first image data) (para. 46), The chip state determination unit 24 (determination section) compares data indicating the shape of the inside of the cover 8 before machining starts, which has been stored in the pre-machining storage unit 22, with data indicating the shape of the inside of the cover 8 after machining is completed (after chips are generated), which has been stored in the post-machining storage unit 23, to determine a shape which has increased by an amount exceeding a predetermined shape error, as adhesion or accumulation of chips. When such adhesion or accumulation of chips have been determined, the chip state determination unit 24 calculates the position, the range, and the thickness of the adhesion or accumulation of chips in the inside of the cover 8 and records a result of the calculation in a memory (not illustrated) (para. 33) (determining whether or not to clean the work area based on a relationship between the brightness and the number of the pixels of the third image data). Therefore, US’262 teaches a method of determining whether or not it is necessary to clean a work area of a machine tool, the method comprising: imaging first image data of the work area by an imaging device before the machine tool machines a workpiece in the work area; imaging second image data of the work area by the imaging device after the machine tool machines the workpiece in the work area; generating third image data including pixels, each of which has brightness corresponding to a degree of change between brightness of a pixel of the first image data and brightness of a pixel of the second image data which corresponds to the pixel of the first image data; and determining whether or not to clean the work area based on a relationship between the brightness and the number of the pixels of the third image data.

US’262 does not teach a histogram indicating the relationship.

US296 teaches a method for identifying contamination upon a lens of a stereoscopic camera (abstract). US’296 further teaches an electronic control unit 130 controls the stereoscopic camera 100 and is provided with image processing means enabling it to analyse the captured images. The differences between first images 210 (in FIG. 2a described below) from the first camera and second images 220 (in FIG. 2b described below) from the second camera 120 can be used to calculate distances. However, distance measurements are very vulnerable to contamination upon the camera lenses 115. A difference between the images 210, 220 caused by dirt may either be misinterpreted as a distance, or a distance may be overlooked or incorrectly measured due to the presence of contamination on the lenses 115. In order to avoid such problems, the present application discloses a method for automatically identifying contamination upon a lens 115 as well as compensating for the contamination such that distances calculated from the first and second images 210, 220 still are reliable even when a lens 115 is contaminated (para. 48). The histogram 320 being squeezed and the distinctive peak being displaced towards lower brightness values are typical features of an obstructed evaluation area emanating from a contaminated lens portion. However, in exceptional circumstances, i.e. for specific types of contaminations in combination with certain light conditions, the distinctive peak and hence the normal value nc may instead be displaced towards higher brightness values due to distortion. But the span between the minimum and maximum values Bmin2, Bmax2 is always shorter for a contaminated evaluation area compared to a corresponding clean evaluation area. If there is a deviation between the historical image data for two corresponding evaluation areas, i.e. one in the first image and the other in the second image, it can be concluded that a lens of the stereoscopic camera is contaminated. In order to determine if the contamination is on the lens 115a of the first camera 110 or on the lens 115b of the second camera 120, the span of brightness values are compared. The evaluation area with the shortest span between its minimum brightness value and its maximum brightness value is contaminated (para. 50-52). The advantage of the described method is that contamination upon a lens of a stereoscopic camera automatically can be identified by the stereoscopic system itself. The advantage is accomplished through the use of the above described historical image data, which allows that only obstructions that have stayed upon or close to the lens are identified as lens contamination while temporary obstructions are ignored (para. 15).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US’262 to include a histogram indicating the relationship because US’296 teaches that using a histogram to determine when cleaning should be performed can automatically identify contamination while temporary obstructions are ignored and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Conclusion
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713